Citation Nr: 0735926	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  05-08 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.	Entitlement to service connection for a cervical (neck) 
disorder.

2.	Entitlement to an initial compensable evaluation for 
hemorrhoids.

3.	Entitlement to an initial rating in excess of 10 percent 
for chondromalacia of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service in the United States 
Marine Corps from April 1981 to April 1984, evidently had 
active service in the United States Army from March 1985 to 
August 1989, and had verified military service from August 
1989 to July 2003.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island, that, in pertinent part, denied service 
connection for right wrist, cervical spine, and low back 
disorders and granted service connection and noncompensable 
ratings for hemorrhoids and right knee disabilities.  In his 
August 2003 notice of disagreement (NOD), the veteran 
expressly disagreed with the RO's denial of his claims for 
service connection for low back, cervical spine, and right 
wrist disorders, and the compensable ratings assigned to his 
right knee and hemorrhoid disabilities.  In a December 2003 
signed statement, the veteran withdrew his claim for service 
connection for a left knee disorder.

Then, in a February 2007 rating decision, the RO granted 
service connection for thoracolumbar spine strain (noted as 
separately claimed thoracic and low back disorders) and a 
right wrist sprain, both assigned compensable disability 
evaluations.  The RO's action represents a complete grant of 
the benefits sought as to the veteran's claims for service 
connection for right wrist and low back disorders.  At that 
time, the RO awarded a 10 percent rating for the veteran's 
right knee disability and advised him that this was a grant 
of the benefit sought on appeal and that his appeal was 
considered "satisfied in full".  However, since the RO did 
not assign the maximum disability rating possible, the appeal 
process remains at issue for a higher evaluation, unless 
withdrawn by the appellant.  AB v. Brown, 6 Vet. App. 35 
(1993).  While he has not listed this issue on subsequent 
documents, under the aforementioned decision it remains 
active absent written withdrawal.  Silence cannot be taken as 
agreement.

The matter of entitlement to an initial rating in excess of 
10 percent for chondromalacia of the right knee is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.	The objective and probative medical evidence of record 
preponderates against a finding that the veteran has a 
currently diagnosed cervical (neck) disorder related to 
a period of active military service.

2.	The objective and competent medical evidence of record 
reflects that the veteran has large internal hemorrhoids 
shown on colonoscopy, and is in equipoise as to whether 
the service-connected disability is manifested more than 
complaints of rectal bleeding and itching, a need to use 
Preparation H, flare ups ranging from every one or two 
months to twice a month, and very minimal current 
clinical finding of any disability from hemorrhoids.


CONCLUSIONS OF LAW

1.	A cervical (neck) disorder was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103-5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3159, 3.303 (2007).

2.	Resolving doubt in the veteran's favor, the schedular 
criteria for an initial 10 percent evaluation, but no 
more, for hemorrhoids have been met.  38 U.S.C.A. §§ 
1155, 5103-5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3159, 4.114, Diagnostic Code (DC) 7336 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court acknowledged in Pelegrini 
that where the § 5103(a) notice was not mandated at the time 
of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit a conclusion that the notice error was harmless, 
including an enumeration of all evidence now missing from the 
record that must be a part of the record for the claimant to 
prevail on the claim.  See VAOPGCPREC 7-2004 (July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  While the 
veteran's claim for a compensable evaluation for hemorrhoids 
is being granted, the Board leaves to the RO the assignment 
of a proper effective date for this award.  As the 
appellant's claim for service connection for a cervical 
(neck) disorder is being denied, as set forth below, there 
can be no possibility of prejudice to him.  As set forth 
herein, no additional notice or development is indicated in 
the appellant's claims. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudications, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In a letter evidently issued in October 2003, the RO informed 
the appellant of its duty to assist him in substantiating him 
claim under the VCAA and the effect of this duty upon him 
claims.  We therefore conclude that appropriate notice has 
been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims files, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Service Connection

In written statements in support of his claim, including his 
August 2003 notice of disagreement, the veteran maintains 
that he strained his neck while wearing night vision goggles 
because the goggles were heavier than his helmet weight.  He 
also indicated that the ergonomic condition of aircraft 
caused his cervical spine problem.
 

A.	Factual Background

Service medical records for the veteran's first period of 
service are not referable to complaints or diagnosis of, or 
treatment for, a cervical (neck) disorder.  When examined for 
discharge in March 1984, the veteran's spine was normal.

When examined for enlistment into service in September 1984, 
the veteran's spine and musculoskeletal system were normal 
and he was found qualified for active service.

A July 1987 service examination report indicates that the 
veteran's spine was normal.

Service medical records indicate that, in December 1987, the 
veteran lifted a heavy object and experienced right-sided 
neck pain, with spasm and limitation of motion.  On 
examination, there was tenderness over the right trapezius 
with palpable spasm.  He had difficulty turning his head to 
the right side due to discomfort.  Neurological examination 
was intact.  The assessment was upper right trapezius muscle 
spasm.

August 1988, November 1989, October 1990, November 1992, 
October 1994, and November 1995 examination reports indicate 
that the veteran's spine was normal.  

In August 1996, the veteran was seen after complaints of a 
hard landing of an aircraft.  He denied any complaints of 
pain anywhere and the assessment was no injury status post 
aircraft mishap.

On October 1996 and December 1997 examination reports, the 
veteran's spine was normal.

In October 1998, the veteran was treated for residuals of an 
accident when he slipped and fell back on ice, sustaining a 
whiplash-type neck injury.  He briefly lost consciousness and 
cervical spine trauma was initially noted.  When seen in the 
clinic soon after, he complained of neck pain.  X-rays taken 
at the time were negative.  The assessment was cervical 
strain.  When seen in November 1998, his condition was 
considered resolved.  A list of the veteran's temporary 
(minor) physical problems includes a notation of cervical 
strain in October 1998. 

On a report of medical history completed in December 2002, 
evidently in conjunction with a medical examination board, 
the veteran did not report a cervical (neck) disorder but 
said he was seen in the emergency room in January 2001 after 
he fell on the ice and lost consciousness for several 
minutes.  He was discharged a few hours later with no sutures 
or complications.

When examined for retention, apparently in January 2003, a 
cervical spine disorder was not noted and the veteran's only 
significant defect was his right knee chondromalacia.

On a report of medical history completed in April 2003, the 
veteran checked yes to having swollen or painful joints, a 
head injury, and loss of consciousness.  He reported back 
strain in approximately 1987 and said he strained his back 
and neck after his 1998 slip and fall accident in which he 
hit his head on a curb.    

Prior to separation from service, in April 2003 the veteran, 
who was 43 years old, underwent VA examination.  According to 
the examination report, the examiner reviewed the veteran's 
medical records and noted that he served in the Army for 22 
years as a pilot.  The veteran gave a four to five year 
history of cervical neck pain.  He said he noticed the pain 
whenever he was on a long flight and wore his night vision 
goggles.  He currently experienced pain at the end of a long 
day, approximately every two weeks.  He described having 
midscapular pain from T2 and above.  He denied associated 
radicular symtoms and said the pain resolved with sleep.  On 
examination, the veteran had normal posture.  There was full 
cervical range of motion.  X-ray of the cervical spine was 
normal.  A cervical (neck) disorder was not diagnosed.

When examined for separation in June 2003, the veteran's 
spine was normal and a cervical (neck) disorder was not noted 
in his summary of defects and diagnoses.

In July 2004, the veteran underwent a VA examination.  The 
examination report indicates that the examiner reviewed the 
veteran's medical records.  The veteran reported that while 
in Alaska, he was treated for a head injury when he slipped 
on ice and fell under a car.  At that time, x-rays were taken 
of his neck.  When asked about weakness, the veteran said he 
knew how to lift and did not feel back weakness.  On 
examination, his cervical spine was without tenderness, 
swelling, or spasm.  Range of motion was performed without 
pain and muscle strength of the cervical spine was 
essentially normal.  Results of x-rays of the cervical spine 
were read as unremarkable.  The radiology report reflects no 
significant degenerative findings.  Diagnoses included back 
strain to the thoracic spine.  A cervical (neck) disorder was 
not diagnosed.

B.	Legal Analysis

Pursuant to 38 U.S.C.A. §§ 1110 and 1131, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
service. 

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); see also, Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

The veteran has contended that service connection should be 
granted for a cervical (neck) injury.  The record 
demonstrates that in 1987, he was treated for an upper right 
trapezius muscle spasm and, in October 1998, he was treated 
for a neck injury after a slip and fall accident but the 
condition was considered resolved the next month.  When 
examined by VA in April 2003, prior to separation from 
service, the veteran complained of neck pain that he 
attributed to wearing night vision goggles, but physical 
examination findings and results of an x-ray were normal and 
a cervical (neck) disorder was not diagnosed.  Moreover, on 
VA examination after the veteran's separation from service, 
in July 2004, there was no showing that the veteran had a 
diagnosed cervical (neck) disorder.  Furthermore, the veteran 
has submitted no evidence to show that he currently has 
cervical (neck) disorder.  In short, no medical opinion or 
other medical evidence showing that the veteran currently has 
a chronic cervical (neck) disorder has been set forth.

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own statements, because 
as a layperson he is not competent to offer medical opinions.  
The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus his statements regarding causation are not 
competent.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  There is no evidence showing, and the 
veteran does not assert, that he has had sufficient medical 
training to provide competent medical evidence as to the 
etiology of his claimed cervical (neck) disorder.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed cervical (neck) disorder.  The 
preponderance of the evidence is therefore against the 
appellant's claims of entitlement to service connection for a 
cervical (neck) disorder.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for a 
cervical (neck) disorder is not warranted.

III.	Increased Rating For Hemorrhoids

The veteran also contends that he is entitled to a 
compensable rating for his service-connected hemorrhoids.  He 
points to an October 2001 colonoscopy report that found large 
internal hemorrhoids that, he said in his August 2003 NOD, 
frequently recur.

A. Factual Background

A July 1987 service examination report includes a note of a 
small asymptomatic external hemorrhoid.  In September 2001, 
the veteran was seen in the clinic with complaints of 
episodes of bright red blood from his rectum.  He thought he 
had a history of hemorrhoids in the past that bled 
intermittently but not to that extent.  He denied any painful 
bowel movement.  He had no change in the caliber, color, or 
consistency of his bowel movements.  The blood only appeared 
when he wiped himself, but did not drip into the toilet bowl 
and there was no streaking of blood on the side of his 
stools.  His stool was not melanotic in nature.  An October 
2001 clinical record indicates that results of a colonoscopy 
were large internal hemorrhoids, and an otherwise normal 
colonoscopy.

In his April 2003 report of medical history, the veteran 
checked yes to having hemorrhoids or rectal disease and said 
he had documented moderate hemorrhoids first noted in 1993 
with flare-ups monthly.  The examiner noted a history of 
hemorrhoids with flares every one or two months for which the 
veteran used over the counter medication.  Also noted was the 
large internal hemorrhoid noted on colonoscopy in October 
2001.

In the April 2003 VA examination report, the veteran reported 
a multiple year history of hemorrhoids, with flares every one 
to two months.  He was unaware of any specific triggers for 
his hemorrhoid flares and used Preparation H.  He underwent a 
colonoscopy in October 2001 and said it identified a large 
internal hemorrhoid.  On examination, it was noted that the 
veteran was 5 foot 8 inches tall and weighed 188 pounds.  
Rectal tone was normal with redundant and internal tissue 
palpable at the 6 o'clock position.  Stool guaiac was 
negative.  Diagnoses included hemorrhoids.   

A July 2004 VA examination report indicates that the examiner 
reviewed the veteran's medical records and noted that he was 
treated for hemorrhoid conditions in-service, including a 
colonoscopy two years and that the veteran was noted to have 
a large internal hemorrhoid.  The veteran gave a several year 
history of problems with hemorrhoids.  He had an itching 
sensation twice a week that required use of Preparation H.  
He described a flare in his hemorrhoid condition twice a 
month in which he experienced a dripping of blood with stool 
passage.  The veteran reported having external hemorrhoids 
and being diagnosed as having a large internal hemorrhoid on 
colonoscopy two years earlier.  He denied any stool 
incontinence.  He had problems with hard stool but denied any 
problems with constipation.  He did not currently see a 
healthcare provider specifically for his hemorrhoid 
condition.  He did not have any surgeries for his hemorrhoid 
condition but this was discussed in service.  He presently 
was on a high fiber diet and took fiber supplements three 
times a day.  He said he had not had a problem with dripping 
blood from his hemorrhoids in approximately three weeks.

On examination, the veteran had no systemic signs of anemia.  
Rectal examination revealed no visible external inflamed 
hemorrhoids.  The rectum itself was slightly tender to 
palpation.  The anus was slightly excoriated with a small 
amount of blood noted.  The rectal vault had soft brown 
stool.  There were no fissures or fecal leakage noted.  No 
internal hemorrhoids could be palpated by the examiner.  The 
diagnosis was internal hemorrhoids present by colonoscopy 
examination.  No inflamed external hemorrhoids noted on 
current examination.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The June 2003 rating decision awarded service connection and 
the noncompensable disability evaluation for the veteran's 
hemorrhoids and, in August 2003, the RO received his notice 
of disagreement with the disability evaluation assigned for 
his service-connected hemorrhoids.  The Court has addressed 
the distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of entitlement to 
compensation, and a later claim for an increased rating.  See 
e.g., Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The 
Court noted that the rule from Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) as to the primary importance of the 
present level of disability is not necessarily applicable to 
the assignment of an initial rating following an original 
award of service connection for that disability.  Rather, the 
Court held that separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

The veteran's service-connected hemorrhoid disability is 
currently evaluated as non-compensable under DC 7336.  
Diagnostic Code 7336 provides a 20 percent evaluation for 
hemorrhoids, internal or external, with persistent bleeding 
and with secondary anemia, or fissures.  38 C.F.R. § 4.114, 
Diagnostic Code 7336.  Large or thrombotic, irreducible 
hemorrhoids, with excessive redundant tissue, evidencing 
frequent occurrences, are assigned a 10 percent evaluation.  
Id.  A mild or moderate condition is rated noncompensable.  
Id.

The Board is of the opinion that the probative medical 
evidence is in equipoise as to whether a compensable 
evaluation is warranted for the veteran's service-connected 
hemorrhoids.  With respect to the veteran's hemorrhoid 
condition, the record reflects his complaints of rectal 
bleeding and hard stool, but not constipation, associated 
with the service-connected hemorrhoids and that he used 
Preparation H.  However, large internal hemorrhoids were 
found during the October 2001 colonoscopy.  While, on his 
April 2003 report of medical history, the veteran said he had 
documented moderate hemorrhoids that flared every one or two 
months and he reported that same frequency to the April 2003 
VA examiner, in July 2004, he reported flare ups twice a 
month, when he experienced dripping blood with stool passage.  
At that time, the VA examiner reported no fissures or fecal 
leakage, no internal hemorrhoids that could be palpated, and 
no inflamed external hemorrhoids noted.  

Giving the veteran the benefit of the doubt, the Board is of 
the opinion that the medical evidence shows that the veteran 
has had large internal hemorrhoids and is evidencing what may 
be considered frequent recurrence, although there is no 
evidence of excessive redundant tissue and, accordingly, a 10 
percent rating, but no more, may be granted for the service-
connected hemorrhoids.  However, the objective medical 
evidence of record is devoid of any reference to persistent 
bleeding, secondary anemia, or fissures such as to warrant a 
20 percent rating.  

Accordingly, an initial 10 percent evaluation is granted for 
the veteran's service-connected hemorrhoids.  38 U.S.C.A. §§ 
1155, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, 
Diagnostic Code 7336.  The benefit of the doubt has been 
granted to this limited extent.  38 U.S.C.A. § 5107(b).

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected 
hemorrhoids, as the Court indicated can be done in this type 
of case. Based upon the record, we find that at no time since 
the veteran filed his original claim for service connection 
has the disability on appeal been more disabling than as 
currently rated under the present decision of the Board.


ORDER

Service connection for a cervical (neck) disorder is denied.

An initial 10 percent evaluation, but no more, for 
hemorrhoids is granted.


REMAND

As noted above, in the June 2003 rating decision, the RO 
granted service connection and an initial noncompensable 
rating for chondromalacia of the right knee.  Thereafter, in 
an August 2003 written statement, the veteran's 
representative expressed the veteran's disagreement with the 
evaluation assigned for the right knee disability.  
Subsequently, in the February 2007 rating decision, the RO 
awarded a 10 percent rating for the service-connected right 
knee disability.  But see AB v. Brown, supra.  Under the 
guidance of this case, once a notice of disagreement has been 
filed, the appeal continues active until the appeal is 
decided, abandoned, or decided.  Thus, while the RO 
instructed that this was a complete grant of the benefits 
requested as to this issue, and while neither he nor his 
representative have again mentioned the issue, neither have 
they entered a written withdrawal.  As such, an appeal is 
considered to be continued under the Court cases cited 
herein.

Accordingly, the Board is required to remand this issue to 
the RO.  The veteran will be offered an opportunity to 
withdraw the appeal in writing, or a statement of the case 
will be issued.  See Manlincon v. West, 12 Vet. App. 238 
(1999) (NOD initiates review by the Board of the RO's denial 
of the claim, and bestows jurisdiction on the Court, so the 
Board must remand such issue to the RO, for issuance of a 
statement of the case).

Thus, due process requires that this case be REMANDED to the 
RO for the following action:

1.  The RO should contact the 
veteran and ask whether he is 
satisfied with the grant of the 
compensable 10 percent rating for 
the right knee disorder.  If so, he 
should be instructed to respond in 
writing to the RO, withdrawing an 
appeal as to that issue.  At that 
point the appeal on this issue 
should be closed.  If he is not 
satisfied, or does not affirmatively 
reply, the action directed in the 
next paragraph should be undertaken.

			2.  The RO should issue a statement of the 
case 
			regarding the issue of entitlement to an 
initial rating
			in excess of 10 percent for chondromalacia of 
			the right knee.  Then, if, and only if, the 
veteran
			completes his appeal by filing a timely 
substantive
			appeal as to this issue, should that claim 
should be
			returned to the Board.  If no timely appeal is 
filed, 
			the appeal should be closed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


